Name: Commission Implementing Regulation (EU) NoÃ 729/2012 of 8Ã August 2012 entering a name in the register of traditional specialities guaranteed (BratislavskÃ ½ roÃ ¾ok/Pressburger Kipfel/Pozsonyi kifli (TSG))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  Europe;  consumption
 Date Published: nan

 10.8.2012 EN Official Journal of the European Union L 213/9 COMMISSION IMPLEMENTING REGULATION (EU) No 729/2012 of 8 August 2012 entering a name in the register of traditional specialities guaranteed (BratislavskÃ ½ roÃ ¾ok/Pressburger Kipfel/Pozsonyi kifli (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the third subparagraph of Article 9(5) thereof, Whereas: (1) Pursuant to Article 8(2) of Regulation (EC) No 509/2006, Slovakias application to register the name BratislavskÃ ½ roÃ ¾ok/Pressburger Kipfel/Pozsonyi kifli, received on 4 February 2008, was published in the Official Journal of the European Union (2). (2) Austria, Germany and Hungary submitted objections to the registration under Article 9(1) of Regulation (EC) No 509/2006. The objections were deemed admissible under point (a) of the first subparagraph of Article 9(3) of that Regulation. (3) By letters dated 11 November 2010, the Commission invited the Member States concerned to engage in appropriate consultations. (4) An agreement, notified to the Commission on 16 May 2011, was concluded between the Member States concerned within six months, containing amendments to the initial specification, specifically the removal of the request in the registration application to register the name with the reservation referred to in Article 13(2) of Regulation (EC) No 509/2006. (5) The removal concerns the use of the product name and can therefore not be regarded as minor within the meaning of point (c) of Article 11(3) of Commission Regulation (EC) No 1216/2007 (3). (6) Pursuant to the second subparagraph of Article 9(5) of Regulation (EC) No 509/2006, the Commission should once again perform the examination referred to in Article 8(1) of that Regulation. (7) The application to register the name BratislavskÃ ½ roÃ ¾ok/Pressburger Kipfel/Pozsonyi kifli, amended following the agreement mentioned above, was therefore republished in the Official Journal of the European Union (4). (8) As no statement of objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 320, 24.12.2009, p. 41. (3) OJ L 275, 19.10.2007, p. 3. (4) OJ C 286, 30.9.2011, p. 24. ANNEX Foodstuffs referred to in Annex I to Regulation (EC) No 509/2006: Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares SLOVAKIA BratislavskÃ ½ roÃ ¾ok/Pressburger Kipfel/Pozsonyi kifli (TSG)